Case 1:20-cv-24374-BB Document 17 Entered on FLSD Docket 12/07/2020 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

 MARGLLI GALLEGO               :
                               :
       Plaintiff(s),           :
                               :
 v.                            :                      CASE NO.: 20-24374-CIV-BLOOM
                               :
 IVETTE PEREZ, et. al.,        :
                               :
       Defendant(s).           :
 ______________________________:

                  DEFENDANTS’ Unopposed MOTION FOR EXTENSION
                  OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

        All Defendants respectfully move for an extension of time to respond to the Complaint.

 This motion is not opposed. The good cause supporting this motion is as follows:

        1.      Defendants Officers Garcia and Escobar were served with a Summons but not the

 Complaint in this lawsuit on November 4, 2020 (instead, they were served with a different

 complaint that the same plaintiff filed in state court in a case in which neither Officer Garcia nor

 Officer Escobar is a party).

        2.      Defendants Officers Perez and Luffi were properly served on November 20, 2020.

 Their responses are presently due on December 11, 2020.

        3.      Undersigned conferred with Plaintiff’s counsel on November 23, 2020, during

 which time the parties confirmed that the service on Officers Garcia and Escobar was defective

 and Plaintiff’s counsel advised he was in the process of re-serving them.

        4.      Officers Garcia and Escobar were properly served on November 24, 2020,

 making their responses due on December 15, 2020.

        5.      On December 1, 2020, Plaintiff’s counsel contacted undersigned counsel to advise

 that the Court had entered an order on default procedures under the mistaken assumption that the
Case 1:20-cv-24374-BB Document 17 Entered on FLSD Docket 12/07/2020 Page 2 of 4




 initial service on Defendants Garcia and Escobar was proper. Plaintiff’s counsel advised that he

 would respond to the Court informing the Court that the initial service was defective and

 therefore there was no basis to default these Officers.

        6.      Undersigned counsel is presently engaged in substantial pretrial litigation in other

 matters, including five depositions this week and next, and requests additional time to respond to

 the Complaint. In addition, the Court and parties will benefit from a joint response date rather

 than seriatim responses by defendants.

        7.      Accordingly, all Defendants request that the Court grant an extension to respond

 to the Complaint until December 31, 2020.

        6.      This motion is made in good faith and not for purposes of delay. The requested

 extension of time will not prejudice the parties nor unduly delay the proceedings in this matter.

        7.      A proposed Order accompanies this motion.

        Accordingly, Defendants request that the Court extend the time to file their responses to

 the Complaint until December 31, 2020.

                      CERTIFICATE OF GOOD FAITH CONFERENCE

        In compliance with Local Rule 7.1., I hereby certify that counsel for the movants has

 conferred in good faith with Plaintiff’s counsel who does not oppose this relief.




                                                  2

                    OFFICE OF THE COUNTY ATTORNEY, MIAMI‐DADE COUNTY, FLORIDA
                                     TELEPHONE (305) 375‐5151
Case 1:20-cv-24374-BB Document 17 Entered on FLSD Docket 12/07/2020 Page 3 of 4




 Dated: December 7, 2020.

                                                   Respectfully submitted,

                                                   ABIGAIL PRICE-WILLIAMS
                                                   Miami-Dade County Attorney
                                                   Stephen P. Clark Center
                                                   111 N.W. 1st Street, Suite 2810
                                                   Miami, Florida 33128

                                           By:     /s/ Ezra S. Greenberg
                                                   Ezra S. Greenberg
                                                   Assistant County Attorney
                                                   Fla. Bar. No. 85018
                                                   Telephone: (305) 375-5151
                                                   Facsimile: (305) 375-5643
                                                   Email: ezrag@miamidade.gov

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served this day

 on Plaintiff’s counsel via CM/ECF.

                                           /s/ Ezra S. Greenberg
                                           Assistant County Attorney




                                              3

                   OFFICE OF THE COUNTY ATTORNEY, MIAMI‐DADE COUNTY, FLORIDA
                                    TELEPHONE (305) 375‐5151
Case 1:20-cv-24374-BB Document 17 Entered on FLSD Docket 12/07/2020 Page 4 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

 MARGLLI GALLEGO               :
                               :
       Plaintiff(s),           :
                               :
 v.                            :                    CASE NO.: 20-24374-CIV-BLOOM
                               :
 IVETTE PEREZ, et. al.,        :
                               :
       Defendant(s).           :
 ______________________________:

                 ORDER GRANTING DEFENDANTS’ MOTION
       FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

        This matter comes before the Court on Defendants’ Motion for Extension of Time to

 Respond to Plaintiff’s Complaint (D.E. __ ). Having considered the motion, and for good cause

 shown, it is hereby ordered that:

        1.      The motion is granted.

        2.      Defendants shall file their responses on or before December 31, 2020.

        DONE AND ORDERED in Chambers, Miami, Florida, December ___ , 2020.




                                                    ________________________________
                                                    United States District Judge


 cc: counsel of record




                                                4

                    OFFICE OF THE COUNTY ATTORNEY, MIAMI‐DADE COUNTY, FLORIDA
                                     TELEPHONE (305) 375‐5151
